Citation Nr: 0104874	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-00 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Evaluation of mechanical low back pain, rated as 
noncompensably disabling from March 14, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 rating decision by the RO 
that, among other things, denied claims of entitlement to 
service connection for hearing loss and a right knee 
disability.  The RO also granted a claim of entitlement to 
service connection for mechanical low back pain and assigned 
a noncompensable evaluation, effective from the day following 
the veteran's separation from active military service-
March 14, 1998.  

(The issues of entitlement to service connection for hearing 
loss and a right knee disability will be addressed in the 
REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By a November 1998 rating decision, the RO granted the 
veteran's claim of service connection for mechanical low back 
pain and assigned a noncompensable evaluation, effective from 
March 14, 1998.  

2.  Notice of the November 1998 decision was mailed to the 
veteran on November 16, 1998.

3.  The veteran submitted a notice of disagreement (NOD) with 
the rating for the low back disability on December 14, 1998.

4.  A statement of the case (SOC) on this rating question was 
issued on January 15, 1999.

5.  A timely substantive appeal setting forth allegations of 
error of fact or law as to the claim for a compensable 
evaluation for service-connected mechanical low back pain was 
not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
November 1998 RO decision to the extent that it denied a 
claim for a compensable evaluation for service-connected 
mechanical low back pain.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claim for a 
compensable evaluation for service-connected mechanical low 
back pain from March 14, 1998, which was addressed in a 
November 1998 rating decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, a November 1998 decision of the RO 
granted a claim of entitlement to service connection for 
mechanical low back pain and assigned a noncompensable 
evaluation, effective from March 14, 1998.  Notice of this 
decision was sent to veteran on November 16, 1998.  
Thereafter, the veteran filed a NOD on December 14, 1998.  A 
SOC was issued on January 15, 1999.  The record does not show 
that VA ever received a request from the veteran for more 
time to file a substantive appeal.  In a letter received by 
the Board on June 8, 2000, the veteran indicated his desire 
to reschedule a hearing and he provided a new address.  On 
August 2, 2000, the veteran testified at a hearing before a 
member of Board.  Nevertheless, a timely substantive appeal 
setting forth allegations of error of fact or law was not 
submitted following the January 1999 SOC.  See 38 C.F.R. 
§ 20.202 (2000) (a substantive appeal must set forth specific 
allegation of error of fact or law).

Given that the notice of the November 1998 decision was 
mailed to the veteran on November 16, 1998, and because a SOC 
was issued on January 15, 1999, the veteran had from January 
15, 1999, until November 16, 1999 (the end of the one-year 
period that began on the day the RO mailed the 
November 16, 1998 notice) to file either a substantive appeal 
or a request for an extension of time.  The Board also notes 
that there is no indication in the record that new evidence 
was received during the appeal period and after issuance of 
the SOC, which would have required the issuance of a SSOC 
such that the appeal period would have been extended.  See 
VAOPGCPREC 9-97 (Feb. 11, 1997).

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  When the veteran testified in August 2000, he noted 
that he had filed a VA Form 9 with respect to his claim for a 
compensable evaluation for service-connected mechanical low 
back pain in response to the January 15, 1999 SOC.  However, 
a review of the record does not contain any such form or 
correspondence from the veteran addressing that issue.

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the 
November 1998 decision to assign a noncompensable evaluation 
for service-connected mechanical low back pain.  The Board 
does not have jurisdiction to consider an appeal from this 
decision.  38 C.F.R. § 20.200; Roy, supra.


ORDER

On the question of entitlement to a compensable evaluation 
for service-connected mechanical low back pain, the appeal is 
dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claims of service connection in the context of the new law, 
and the veteran has not had an opportunity to prosecute his 
claims of service connection in that context, it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matters 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

The veteran contends that his hearing loss is due to exposure 
to noise in service.  Specifically, he claims that his 
hearing loss is the result of having served for 10 years in 
artillery, on a Howitzer, where he was exposed to noise.  A 
DD Form 214 shows that the veteran's military occupational 
specialty was a cannon crewmember.  In this regard, the Board 
notes that for purposes of applying the laws as administered 
by VA, impaired hearing is considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  Service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  

As far as the evidence of record is concerned, the veteran's 
service medical records include a January 1983 pre-induction 
examination, when audiometry revealed puretone thresholds of 
5, 10, 15, 5, and 10 decibels in the left ear and 5, 5, 5, 5, 
and 5 decibels in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  In March 1986, audiometry revealed 
puretone thresholds of 20, 20, 15, 15, and 25 decibels in the 
left ear and 20, 20, 20, 15, and 15 decibels in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  In 
March 1993, audiometry revealed puretone thresholds of 20, 
20, 20, 20, and 40 decibels in the left ear and 30, 20, 15, 
20, and 20 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  

Post-service records show that the veteran underwent a VA 
audiological evaluation in August 1998; however, a report of 
that examination is not of record.  According to a printout 
from the VA Medical Center, a report of the August 1998 VA 
examination had been deleted from the file.  The record, 
however, does contain an October 1998 VA audiological 
evaluation report, which reflects that the veteran's hearing 
was within normal limits in both ears.

While the record indicates that the veteran had hearing loss 
in service, the October 1998 VA examination report indicates 
that his hearing was within normal limits.  Nevertheless, it 
is unclear whether the veteran has current hearing loss 
disability by VA standards, 38 C.F.R. § 3.385 (2000).  This 
is so because the August 1998 VA audiological evaluation 
report is missing, and according to the veteran, this report 
would have shown that he has hearing loss by VA standards.  
Based on a review of the record, the Board finds that further 
evidentiary development is necessary to obtain more 
definitive evidence on this point.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

Turning to the issue of service connection for a right knee 
disability, at an August 2000 hearing before the Board, and 
in several written statements, the veteran claimed that his 
knee disability had its onset during service.  His service 
medical records show that, in January 1997, he was seen for 
complaints of right knee pain.  Right retropatellar pain 
syndrome was assessed.  

Post-service records show that, when examined by VA in 
October 1998, the veteran gave a history of intermittent pain 
in the right knee anteriorly.  The diagnoses included right 
patellar pain syndrome.  In addition, the VA examiner also 
referred to x-rays of the right knee, which were reported to 
be normal.  However, it is unclear whether any examiner has 
specifically determined whether right knee disability, if 
extant, is due to service.  Based on a review of the evidence 
of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on this point.  Therefore, to satisfy VA's duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, a new examination is necessary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the Board finds that a medical 
diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should to secure the veteran's 
service separation examination report 
from the service department.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
hearing loss or the right knee that has 
not already been made part of the record, 
and ensure that all pertinent records of 
VA and private treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
examination to determine if the veteran 
currently has any right knee disability 
attributable to military service.  The 
claims folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis and provide an opinion as to 
the medical probability that any 
currently diagnosed right knee disability 
originated in, or is otherwise traceable 
to, military service.  The rationale for 
the opinions by the examiner should be 
set forth in detail.

5.  The RO should also schedule the 
veteran for a VA audiological 
examination, with audiometric studies, to 
determine if the veteran currently has 
any cognizable hearing loss attributable 
to military service.  The claims folder, 
with any evidence obtained pursuant to 
the requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should provide an opinion as to medical 
probability that any currently diagnosed 
hearing loss is due to noise exposure in 
service, originated in, or is otherwise 
traceable to, military service.  The 
rationale for the examiner's opinions 
should be set forth in detail.

6.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claims of service 
connection.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



